Case 2:19-cv-00085-JMS-DLP Document 140 Filed 03/09/20 Page 1 of 14 PageID #: 3596




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION




        ROGER TODD                 )
                                   )
                        Plaintiff, )
                                   )
        vs.                        ) CAUSE NO:
        OCWEN LOAN SERVICING, INC. ) 2:19-cv-00085-JMS-DLP
        And DEUTSCHE BANK NATIONAL )
        TRUST CO., as Trustee for ) January 16, 2020
        NovaStar Mortgage Funding )
        Trust Series 2007-1        )
                                   )
                        Defendants.)


                                   Before the

                              HONORABLE DORIS L. PRYOR



                      TRANSCRIPT OF TELEPHONIC STATUS CONFERENCE




        COURT TRANSCRIBER:         Jodie Franzen, RPR
                                   United States District Court
                                   46 East Ohio Street
                                   Room 309
                                   Indianapolis, Indiana 46204



                 PROCEEDINGS TAKEN BY ELECTRONIC SOUND RECORDING
Case 2:19-cv-00085-JMS-DLP Document 140 Filed 03/09/20 Page 2 of 14 PageID #: 3597




                                 APPEARANCES



        FOR THE PLAINTIFF:      Mr. Nicholas H. Wooten
                                ATTORNEY AT LAW
                                5125 Burnt Pine Drive
                                Conway, Arkansas 72034
                                nick@nickwooten.com



                                Mr. Travis W. Cohron
                                CLARK QUINN MOSES SCOTT & GRAHN LLP
                                320 North Meridian Street
                                Suite 1100
                                Indianapolis, Indiana 46204
                                tchoron@clarkquinnlaw.com




        FOR THE DEFENDANTS: Mr. Joseph D. Kern
                            HINSHAW & CULBERTSON, LLP
                            151 North Franklin
                            Suite 2500
                            Chicago, Illinois 60606
                            jkern@hinshawlaw.com
Case 2:19-cv-00085-JMS-DLP Document 140 Filed 03/09/20 Page 3 of 14 PageID #: 3598
                                                                               3




   1                                (In camera)

   2                THE COURT:     Good morning.     This is Judge Pryor.

   3    We're here on January 16th, 2020.          The time is approximately

   4    10:03 a.m., and we're here for a discovery dispute that the

   5    Court was made aware of.       And before we move forward, the

   6    record is electronic.       This is Doris L. Pryor, Magistrate

   7    Judge.

   8                And on behalf of Mr. Todd, Mr. Cohron, are you on

   9    the line?

  10                MR. COHRON:     I am, Your Honor.     Good morning.

  11                THE COURT:     Good morning.     And I understand

  12    Mr. Wooten we have you as well.

  13                On behalf of Ocwen, do we have Mr. Kern?

  14                MR. KERN:     Yes, Your Honor.     Good morning.

  15                THE COURT:     Good morning.

  16                All right.     So there are two issues that were raised

  17    this morning for us to take up.        First, the non-party subpoena

  18    to StoneTurn Group at the last discovery dispute conference on

  19    December 19th, I had given counsel, Mr. Kern, the authority to

  20    file a motion for a protective order related to those

  21    subpoenas, and so the plaintiffs are wanting to somewhat get a

  22    status as to where we are with that filing.

  23                MR. COHRON:     Judge, if I may, we have had an initial

  24    conversation with Mr. Kern, and it is our understanding that

  25    that will be filed tomorrow, our point, concern, or question
Case 2:19-cv-00085-JMS-DLP Document 140 Filed 03/09/20 Page 4 of 14 PageID #: 3599
                                                                               4




   1    is the appropriateness of and seeking the Court's authority to

   2    proceed with moving to compel StoneTurn Group within or

   3    separate to our response in opposition to the motion for

   4    protective order.     As the Court is aware, or we touched on

   5    briefly before, there are two separate issues here.           Ocwen is

   6    intending to move for a protective order as to that subpoena,

   7    but also StoneTurn Group independently has refused to produce

   8    any documents or respond to that subpoena despite not moving

   9    to quash, so we would like the Court's approval to proceed

  10    with the motion to compel them to comply simultaneous with our

  11    response in opposition to the protective order.

  12                THE COURT:    I'm sorry, Mr. Cohron, I don't quite

  13    appreciate or understand what your issue is.          Can you --

  14                MR. COHRON:    Judge, we haven't raised or haven't

  15    discussed previously moving to compel to StoneTurn Group.

  16                THE COURT:    Correct.

  17                MR. COHRON:    So I guess we're here today, and part

  18    of this discussion is seeking the Court's approval to compel

  19    them to produce these documents simultaneous with us

  20    responding to an opposition to the defendant's motion for

  21    protective order.

  22                THE COURT:    So you are -- Mr. Cohron, what are you

  23    wanting to file again?      I'm sorry.

  24                MR. COHRON:    We are wanting to proceed with seeking

  25    to compel StoneTurn Group to respond to the subpoena and
Case 2:19-cv-00085-JMS-DLP Document 140 Filed 03/09/20 Page 5 of 14 PageID #: 3600
                                                                               5




   1    request for the production of documents.

   2                THE COURT:    You want to be granted a permission kind

   3    of somewhat parallel, while they're filing a motion for a

   4    protective order to not require StoneTurn Group to respond,

   5    for you to be given the permission to file a motion to compel

   6    StoneTurn Group to respond?

   7                MR. COHRON:    Simultaneous in response to, correct,

   8    Judge.

   9                THE COURT:    Could that be covered in your response

  10    to the motion for protective order?

  11                MR. COHRON:    It will be, Judge.      I just wanted to be

  12    clear that there are two issues here.         One, Ocwen, of course

  13    seeking the protective order; but, two, we still need and are

  14    not optimistic about getting StoneTurn Group to comply absent

  15    the Court order.

  16                THE COURT:    So when was their response, StoneTurn

  17    Group's response due?

  18                MR. COHRON:    Their response to the subpoena would

  19    have been due on December 5th.

  20                THE COURT:    Would we need a separate motion?        Could

  21    we not cover this in the response for your motion for

  22    protective order, or is it your concern because the deadline

  23    has passed and we don't have an order from -- and basically

  24    you're kind of held to waiting until --

  25                MR. COHRON:    Right, Judge, we're in limbo.        Our
Case 2:19-cv-00085-JMS-DLP Document 140 Filed 03/09/20 Page 6 of 14 PageID #: 3601
                                                                               6




   1    concern is that we respond in opposition to the motion for

   2    protective order in the event the Court were to deny that.             We

   3    still are, you know, nowhere closer to retaining the document

   4    without StoneTurn Group complying.

   5                MR. WOOTEN:    This is --

   6                THE COURT:    Thank you, Mr. Wooten.      The Court is not

   7    going to allow that to happen at this juncture, if we know

   8    that the motion for protection order is going to be filed on

   9    tomorrow.    If it's not filed by the 17th -- if it's not filed,

  10    as the representation has been made by Mr. Kern, for it to be

  11    done by tomorrow, I do agree, Mr. Cohron, that you should not

  12    be held somewhat in limbo waiting for that to be filed, so

  13    what the Court is going to do then is allow that -- if the

  14    motion is not filed by the 17th, as represented by defense

  15    counsel as to that point, then I do tend to agree that a

  16    motion to compel would be ripe, and so if you could give us --

  17    or give the Court at least that 24-hour window.

  18                MR. COHRON:    Happy to, Judge.

  19                MR. WOOTEN:    Your Honor, this is Nick Wooten for

  20    Mr. Todd.    I want to make a point of clarification that may

  21    help Your Honor understand the concern, the distinction that's

  22    at issue.    We did receive some objections from StoneTurn Group

  23    substantively that may be separate and apart from the issues

  24    that we expect Mr. Kern to address.

  25                THE COURT:    What I understand, kind of the posture
Case 2:19-cv-00085-JMS-DLP Document 140 Filed 03/09/20 Page 7 of 14 PageID #: 3602
                                                                               7




   1    of the case, Mr. Wooten, is that StoneTurn Group essentially

   2    said we're not going to respond because Ocwen requested that

   3    we not.

   4                MR. WOOTEN:    That was one of the reasons, Your

   5    Honor, and then they had a couple of substantive issues.            And

   6    it may very well be that these issues they raise substantively

   7    will be covered by Mr. Kern.        My only request would be if

   8    there was a substantive point that they raised in their

   9    objections that were not brought to the Court's attention by

  10    Mr. Kern, that we be allowed to address those in our response

  11    just so the Court is familiar with each of the potential

  12    arguments that have been out there.

  13                THE COURT:    I do agree, because we kind of have

  14    these parallel tracks, Mr. Wooten, I do believe that that

  15    would be appropriate.      If there is a substantive objection

  16    that is not covered by the motion for protective order, would

  17    it be at that point necessary to file a separate motion to

  18    compel on that issue?

  19                MR. WOOTEN:    Right.

  20                THE COURT:    Yes.

  21                MR. WOOTEN:    My point, Your Honor, I thought we

  22    should probably just point out in our briefing that this was a

  23    separate issue raised by StoneTurn Group that Mr. Kern and

  24    Ocwen did not raise and give you our perspective on that issue

  25    and then Ocwen could respond to that issue in their reply.
Case 2:19-cv-00085-JMS-DLP Document 140 Filed 03/09/20 Page 8 of 14 PageID #: 3603
                                                                               8




   1                THE COURT:     Yes, I think that's appropriate.

   2                MR. WOOTEN:     And I think that will get us all to the

   3    point that we want to be of having these concerns addressed

   4    and you being able to give us your guidance on these concerns.

   5                THE COURT:     So what the Court is going to permit to

   6    do, is that give Mr. Kern the opportunity to file the motion

   7    for protective order by tomorrow with the understanding that

   8    the response that will be due from Mr. Todd, from plaintiff's

   9    counsel, will address those concerns raised in the motion.             If

  10    there are any additional substantive issues or substantive

  11    objections that have been raised by StoneTurn Group, putting

  12    Mr. Kern on notice that that will be included in the response

  13    to the motion for protective order.

  14                Mr. Kern, do you have any concerns if we proceed

  15    procedurally this way so that your response will be addressed

  16    in your reply?

  17                MR. KERN:     No, Your Honor, I don't.     The only -- I

  18    guess I do in one sense that if they are going to be raising

  19    responses to the StoneTurn Group's objections, I don't

  20    represent the StoneTurn Group, so I cannot respond to

  21    objections it made that we're not also making that form the

  22    basis of motion for protective order, but I don't have a

  23    problem with luring the Court to them because perhaps there is

  24    a way if you are going to deny our motion for protective order

  25    regarding that subpoena and also substantively address some of
Case 2:19-cv-00085-JMS-DLP Document 140 Filed 03/09/20 Page 9 of 14 PageID #: 3604
                                                                               9




   1    the other objections that StoneTurn Group raised, you know, we

   2    can perhaps use that order and short-circuit this process and

   3    not have to go deal with what I think Travis was alluding to

   4    was filing a separate motion to compel, StoneTurn Group sees

   5    the writing on the wall in the event you deny our motion for

   6    protective order.       I think that order hopefully would

   7    short-circuit or avoid further motions on the subpoena.             So I

   8    don't have any problem with that.        I just wanted to alert the

   9    Court that I don't know I have standing to respond to any --

  10                THE COURT:     -- any additional objections that they

  11    address as to StoneTurn Group.

  12                MR. KERN:     Exactly.

  13                THE COURT:     All right.   All right.

  14                MR. COHRON:     Judge --

  15                THE COURT:     Knowing that --

  16                Yes, Mr. Wooten?

  17                MR. COHRON:     I'm Mr. Cohron.

  18                THE COURT:     Oh, I'm sorry.

  19                MR. COHRON:     Joe raises a valid point.      Not to

  20    further muddy the waters here, but I think the Court's initial

  21    inclination about us filing -- getting authority and filing a

  22    separate motion to compel based on those other action -- other

  23    items not included in the protective order will be most

  24    appropriate.     We will need, you know, to, I suspect --

  25                THE COURT:     I think you've got to pull StoneTurn
Case 2:19-cv-00085-JMS-DLP Document 140 Filed 03/09/20 Page 10 of 14 PageID #: 10
                                                                               3605




    1    Group into the conversation.

    2                MR. COHRON:    Correct, Judge.

    3                THE COURT:    So I agree that what we're going to have

    4    to see, I'm going to tell -- I'm going to tell my family the

    5    same thing this afternoon, just go with Judge's first mind.

    6    No?   No?   Okay.   My staff is saying that's not appropriate.

    7                So what we're going to do is give Mr. Kern an

    8    opportunity to respond -- I'm sorry, to file the motion for

    9    protective order by tomorrow and give Mr. Todd's counsel an

   10    opportunity to file their response.        If there are additional

   11    substantive objections that StoneTurn Group has made to the

   12    subpoena, after we have had an opportunity to review, I am

   13    giving Mr. Cohron and Mr. Wooten authority to file a motion to

   14    compel as to StoneTurn Group to those additional substantive

   15    issues.

   16                MR. WOOTEN:    All right.    Thank you, Your Honor.

   17                THE COURT:    Let me take some notes really quick.

   18    Give me just a second. (Pause.)

   19                All right.    Issue two is email jointly filed by the

   20    parties, agree to reschedule 30(B)(6) deposition, and

   21    requesting an extension for case management plan deadlines.

   22                MR. COHRON:    That is correct, Judge.

   23                THE COURT:    All right.    Have the parties had an

   24    opportunity to draft or at least propose what those deadlines

   25    would be?
Case 2:19-cv-00085-JMS-DLP Document 140 Filed 03/09/20 Page 11 of 14 PageID #: 11
                                                                               3606




    1               MR. COHRON:     We have, Judge.     And we will be

    2    submitting a joint motion, should the Court believe that that

    3    is appropriate, setting forth the 90-day extension for those

    4    existing deadlines.      We will of course need the Court's

    5    guidance on moving the settlement conference.          If the Court is

    6    asking for the specific dates, I can provide those.

    7               THE COURT:     Yes.     I think let's cover that in your

    8    motion.

    9               MR. COHRON:     Okay.

   10               THE COURT:     So filing a joint motion, that's the

   11    appropriate way.

   12               And in regards to moving the settlement conference,

   13    where do we have it right now?

   14               MR. KERN:     I think it's March 5th.      Yeah, it's

   15    currently March 5th.

   16               THE COURT:     And what were you all wanting to move it

   17    to?

   18               MR. KERN:     Early June, Travis?

   19               MR. COHRON:     May or June, Judge.     Ultimately we're

   20    just seeking clarity from the Court on some of these other

   21    issues, so depending on the docket and caseload, which I

   22    imagine is pretty incredible, to say the least, we just want

   23    to make sure we're beyond that and have the deposition behind

   24    us before we go to settlement conference.

   25               THE COURT:     If the 90 day-extension is granted as to
Case 2:19-cv-00085-JMS-DLP Document 140 Filed 03/09/20 Page 12 of 14 PageID #: 12
                                                                               3607




    1    the liability discovery, where would the discovery cutoff be?

    2                 MR. WOOTEN:     One second, Your Honor.

    3                 MR. KERN:     I believe it was right around June 17th.

    4                 THE COURT:     Okay.

    5                 MR. KERN:     June 15th, Your Honor.    I'm looking at

    6    May 22nd.     That's a Friday.      Or we would have to do it after

    7    discovery closes.

    8                 MR. COHRON:     Judge, May 22nd works for me.     I don't

    9    know if Nick and Joe want to weigh in as to the discovery

   10    deadline, but the date certainly works.

   11                 MR. KERN:     The date works for me as well, Your

   12    Honor.   I'm not sure if that is Memorial Day weekend or not.

   13    I don't know if that complicates things in terms of our

   14    respective clients.

   15                 THE COURT:     Now I know why I don't have anything

   16    scheduled.     Memorial Day falls on the 25th.

   17                 MR. KERN:     I know that may not be the best.     And I'm

   18    fine with doing it after the close of discovery in this

   19    situation.     I think both parties are going to want -- this

   20    isn't a case where I think a settlement conference will be too

   21    fruitful unless the parties really know each other's positions

   22    and all facts are on the table, so I would not be opposed to

   23    doing after-the-fact discovery, but I don't know what Nick and

   24    Travis' thoughts are on that.         We haven't discussed that.

   25                 THE COURT:     I have June 18th at 1:30.
Case 2:19-cv-00085-JMS-DLP Document 140 Filed 03/09/20 Page 13 of 14 PageID #: 13
                                                                               3608




    1                 MR. KERN:     That works for defendants.

    2                 MR. WOOTEN:     The June date would be preferable for

    3    me.     I was trying to check my calendar to be sure -- and it

    4    turned out I was right -- my daughter's graduation would have

    5    been the night before the 22nd of May.

    6                 THE COURT:     Yeah, I think you should be there.       I

    7    mean I don't want to judge you on that, but I think you should

    8    be there.

    9                 MR. WOOTEN:     I'm not prepared to miss that and spend

   10    the rest of my life trying to fix that.

   11                 THE COURT:     That's a lot of counseling that would

   12    have to go with that afterwards.

   13                 MR. WOOTEN:     Right now the June 18th date is

   14    perfectly clear for me, Your Honor, so that would be fine if

   15    that works for the Court.

   16                 THE COURT:     Is there anything else that we need to

   17    take up on this call?

   18                 MR. COHRON:     Nothing further, Judge.

   19                 THE COURT:     Okay.   Mr. Kern?

   20                 MR. KERN:     No, nothing further, Your Honor.

   21                 THE COURT:     THE COURT:   Okay.   Thank you.   Take

   22    care.

   23                              (Adjourned)

   24

   25
Case 2:19-cv-00085-JMS-DLP Document 140 Filed 03/09/20 Page 14 of 14 PageID #: 14
                                                                               3609




    1

    2                     CERTIFICATE OF COURT TRANSCRIBER

    3

    4               I, Jodie Franzen, court-approved transcriber,

    5    certify that the foregoing is a correct transcript from the

    6    official electronic sound recording of the proceedings in the

    7    above-entitled matter.

    8

    9

   10    s/s Jodie Franzen                           March 6, 2020
         Signature of Approved Transcriber
   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
